Citation Nr: 0821199	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-28 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an undiagnosed ailment, 
manifested by nausea and twitching.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1984 to 
December 1990.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran currently has an undiagnosed ailment, manifested by 
nausea and twitching.


CONCLUSION OF LAW

An undiagnosed ailment, manifested by nausea and twitching, 
was not incurred in or aggravated by active military service, 
and it may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and analysis

The veteran's service treatment records from August 1990 show 
complaints of nausea/vomiting and jittery movements, which 
the veteran stated had been occurring for a few months.  The 
assessment was dyskinesia of unknown etiology and 
gastrointestinal symptoms of unknown etiology.  Records from 
September 1990 indicate the physician felt the issues to be 
stress related and the veteran was proscribed Ativan.  A 
neurological evaluation in September 1990 indicated the 
veteran reported the twitching since January 1990.  The 
neurological examination was normal, aside from some abnormal 
movements in the musculature overlying the abdomen and in the 
proximal right leg, which the examiner indicated was 
suggestive of either a choreic or myolonic disorder.  No 
definitive diagnosis was given.  An electroencephalogram in 
November 1990 was within normal limits.  A follow-up 
appointment noted that the neurologic evaluation was 
negative, and indicated that the symptoms were probably 
related to stress.  The veteran's October 1990 separation 
examination did not note any chronic disabilities, although 
it did chronicle his symptoms and treatment for nausea and 
twitching. 

The veteran contends that he still has symptoms similar to 
those he first experienced in service in 1990, including 
uncontrollable twitching and nausea. He further contends that 
because his symptoms come and go, they were not occurring at 
the time of his VA medical examination.  The veteran asserts 
that he has not sought treatment at VA facilities because he 
was told he had an undiagnosed ailment during service.  He 
also indicates that the only treatment he ever received for 
his claimed condition was during the course of his military 
service.  

VA treatment records from September 2001 to October 2005 are 
negative for any complaints or treatments of the veteran's 
claimed undiagnosed ailment disability, manifested by nausea 
and twitching.

A VA medical examination was conducted in December 2005.  The 
VA examiner noted the veteran's self-reported history of an 
onset of uncontrollable twitching with spontaneous resolution 
and recurrence.  The service medical records suggested a 
potential diagnosis of dyskinesia.  The veteran denied recent 
acute symptomatology or trauma and noted no current specific 
functional impairment or recent time lost from work.  The 
neurological examination revealed no peripheral neuropathy.  
Coordination was within normal limits and cranial nerves II 
though XII were intact without focal deficit.  Muscle 
strength was 5/5 bilaterally throughout and reflexes were 2+ 
bilaterally throughout.  The veteran had normal sensation to 
pinprick and light touch throughout.  The mental status 
examination revealed the veteran to be alert and oriented 
times four with normal spontaneous and response speech.  The 
assessment by the examiner was currently no pathology to 
render a diagnosis.  

While the veteran has stated his belief that his military 
service caused his claimed undiagnosed ailment, manifested by 
nausea and twitching, as a layperson he is not qualified to 
furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The Board understands and appreciates that the veteran 
apparently experienced some nausea with vomiting and jittery 
movements during service.  However, the veteran's post 
service treatment and diagnosis is the deciding factor.  
There is no medical evidence in the veteran's record from the 
nearly eighteen years after discharge that indicates any 
complaint or treatment regarding this claimed undiagnosed 
ailment, aside from the veteran's self-reported history to 
the VA examiner.  Therefore, the record does not show that 
the veteran has a current undiagnosed ailment, manifested by 
nausea and twitching.

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for an undiagnosed ailment, manifested by nausea 
and twitching, must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided.  See Mayfield v. Nicholson, 444 F.3d at 1333-34.

By November 2005 letter the RO sent the veteran the required 
notice.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A 
November 2007 letter informed the veteran of the type of 
evidence necessary to establish disability ratings and 
effective dates in compliance with Dingess, supra. 

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and VA medical 
records.  The veteran has also been provided a VA medical 
examination.  The veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal.  
The veteran indicated in his August 2006 substantive appeal 
that there are no additional pertinent records to support his 
claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Service connection for an undiagnosed ailment, manifested by 
nausea and twitching, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


